Citation Nr: 1445437	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-11 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss (bilateral hearing loss). 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978 and has prior additional unconfirmed active service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for tinnitus and bilateral hearing loss. In a November 2013 decision the Board remanded the bilateral hearing loss claim for additional development. The Board also granted service connection for tinnitus; thus, this matter is no longer in appellate status.


FINDINGS OF FACT

1. The Veteran entered service with left-ear hearing loss and was exposed to acoustic trauma while in service. 

2. Resolving all doubt in favor of the Veteran, her pre-existing left-ear hearing loss was aggravated by her in-service acoustic trauma

3. The Veteran's right-ear hearing loss had onset in service and has existed continuously since then.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1131, 1132; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a). The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to those diseases recognized as chronic under 38 C.F.R. § 3.309(a), such as hearing loss. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the veteran's favor. 38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Further, in Hensley  v. Brown, 5 Vet. App. 155, 159 (1993), the Court also held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. 

It is uncontroverted that the Veteran has demonstrated bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385. At a January 2010 VA examination, her right ear had the auditory threshold for the 4000 Hertz frequency of 45 decibels and her left ear had the auditory threshold for the 4000 Hertz frequency of 60 decibels. 

The evidence also establishes that the Veteran was exposed to noise during service. In the Veteran's September 2009 statement she asserts that she was exposed to noise in a communications center from teletype, communications equipment, and radio noise. She also describes exposure to noise from aircraft and ground support repair equipment. As the Veteran's DD-214 indicates that she was a public affairs officer, her contentions regarding in-service acoustic trauma are consistent with the circumstances of her service. 38 U.S.C.A. § 1154(a) (West 2002). The Board finds that the Veteran's competent accounts are credible and consistent.

In this regard, as to the Veteran's service, the Board notes that upon entry into service, at her October 1975 entrance examination, she demonstrated pure tone thresholds, in decibels, for the right ear of 20, 15, 15, 10, and 15, and for the left ear of 20, 10, 20, 55, and 65, both measured at 500, 1000, 2000, 3000, or 4000 Hertz, respectively. Based upon these results, the Veteran's left-ear hearing loss met the VA requirements for consideration as a disability. 38 C.F.R. § 3.385. At the time of her separation examination in November 1978, she demonstrated pure tone thresholds, in decibels, for the right ear of unknown, 5, 0, 0, and 0, and for the left ear 10, 10, 10, unknown, and 60, both measured at 500, 1000, 2000, 3000, or 4000 Hertz, respectively. Thus, the Veteran has pre-existing left-ear hearing loss, and service connection for the same is only available based upon aggravation.

In the present case, there is probative evidence that the Veteran's hearing loss, with regard to the right ear, has been present continuously since service. The Veteran has consistently asserted that her hearing loss began during service, most explicitly, during her January 2010 VA examination, at which time she reported in-service exposure to communications equipment, generators, and runway noise. In his October 2009 statement, the Veteran's husband reported that he had known the Veteran since before the completion of her service and her hearing problems began during service and have steadily worsened. The Veteran is competent to report as the sensation of decreased hearing acuity and her husband is competent to report as to what he noticed in her behavior related to decreased hearing. See Layno, 6 Vet. App. at 470. There is no evidence that either party is not credible. 

In an August 2009 opinion, a private physician opined that the Veteran's bilateral hearing loss is related to exposure to high frequency noises during her career as a communications officer in service. It also appears that the physician did not have the opportunity to review the Veteran's claims file, specifically, the Veteran's service entrance and separation examinations. Such opinion may not be discounted solely because the private clinician did not review the claims file. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). However, in the present appeal, the Veteran's service entrance examination showing pre-existing left-ear hearing loss and her service separation examination showing remarkably improved hearing, bilaterally, are significant and require comment. Thus, the August 2009 opinion is not probative evidence. 

During a VA examination in January 2010, the Veteran reported that she first noticed hearing loss during service. The examiner noted that the Veteran's service entrance and separation examinations were not available, and opined that as loud noises are a known cause for the development of noise-induced hearing loss and tinnitus, the Veteran's hearing loss and tinnitus are as likely as not caused by a result of the Veteran's service. However, after review of the Veteran's entrance and separation examinations, the examiner, in a January 2010 addendum opinion, asserted that it was less than likely that her hearing loss and tinnitus were related to service. The examiner reasoned that the Veteran's hearing loss was present prior to her service and was not worse at the time of her discharge. It is significant, however, that the VA examiner, in the January 2010 addendum opinion, based the final etiological opinion on pre-existing hearing loss in both ears, when such is not supported by the record. As the January 2010 opinion is based upon an inaccurate factual basis, that the Veteran did not enter service with bilateral pre-existing hearing loss, the opinion is not probative in the present appeal. Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate).

	In a November 2010 letter, the private physician who offered the August 2009 opinion discussed that the Veteran's separation examination appeared to have shown hearing acuity  improvement, bilaterally, during service. He opined that spontaneous hearing improvement is highly unlikely and it would seem probable that the hearing test was faulty. He further opined that it is highly probable that the Veteran's in-service noise exposure aggravated any pre-existing hearing loss. While the November 2010 opinion does not speak to the Veteran's right-ear hearing loss, it is clear that the private physician has asserted that the Veteran's pre-existing left-ear hearing loss was aggravated by her service, and has reasoned that she incurred acoustic trauma during service and her service separation examination was faulty. The Board finds no basis upon which to lessen the probative value of this opinion.

	A VA examiner, in a December 2013 opinion, discussed that the Veteran's separation examination appeared to have shown improvement, bilaterally, in hearing during service. The examiner disagreed with the private physician's opinion that such indicated a faulty examination and instead opined that the testing results were different due to equipment malfunction due to wax or debris in the ear. Based on the in-service audiometric testing results, deemed valid by this examiner, and her conclusion that the Veteran did not incur acoustic trauma a during service, despite the Board's instructions to concede such, the examiner offered negative opinions; both as to whether the Veteran's pre-existing left-ear hearing loss was aggravated by service and whether the Veteran's right-ear hearing loss is etiologically related to service. As the December 2013 opinion is based upon an inaccurate factual basis, that the Veteran did not incur acoustic trauma during service, the opinion is not probative in the present appeal. Reonal, 5 Vet. App. 458.

The Board, resolving all doubt in favor of the Veteran, finds that her in-service acoustic trauma that was severe enough to cause her tinnitus, already service connected, was also severe enough to aggravate her pre-existing left-ear hearing loss. In this regard, the Board has considered the fact that a private physician and a VA examiner disagree as to the outcome of the Veteran's service separation examination showing remarkably improved hearing acuity, and the fact that further information as to the circumstances of the Veteran's service separation examination, as to any malfunction or debris, is not of record and may not be recreated. The Board has also considered the probative evidence of continuous right-ear hearing loss, or the sensation thereof, since service. Walker, 708 F.3d 1331. Service connection for bilateral hearing loss is thus warranted. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


